                         Case 2:12-cv-01699-KJM-EFB Document 209 Filed 05/31/19 Page 1 of 5

                     1   MORGAN, LEWIS & BOCKIUS LLP
                         ERIC W. SITARCHUK, Admitted pro hac vice
                     2    eric.sitarchuk@morganlewis.com
                         KELLY A. MOORE, Admitted pro hac vice
                     3    kelly.moore@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     4    benjamin.smith@morganlewis.com
                         MICHAEL Q. EAGAN, Jr., Bar No. 275823
                     5    michael.eagan@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     7
                         Attorneys for Defendant
                     8   RITE AID CORPORATION

                     9
                    10                             UNITED STATES DISTRICT COURT

                    11                           EASTERN DISTRICT OF CALIFORNIA

                    12

                    13   UNITED STATES OF AMERICA, and the            Case No. 2:12-cv-01699-KJM-EFB
                         STATES OF CALIFORNIA, et al., ex rel.
                    14   LOYD F. SCHMUCKLEY, JR.,                     DECLARATION OF MICHAEL Q.
                                                                      EAGAN, JR. IN SUPPORT OF
                    15                      Plaintiffs,               DEFENDANT RITE AID
                                                                      CORPORATION’S MOTION TO
                    16                vs.                             EXCLUDE AND STRIKE UNTIMELY
                                                                      EVIDENCE AND EXPERT OPINION
                    17   RITE AID CORPORATION,                        SUBMITTED WITH PLAINTIFFS’
                                                                      OPPOSITION TO DEFENDANT’S
                    18                      Defendant.                MOTION TO EXCLUDE PLAINTIFFS’
                                                                      PROPOSED SAMPLING
                    19   STATE OF CALIFORNIA, ex rel. LOYD            METHODOLOGY
                         F. SCHMUCKLEY, JR.,
                    20                                                Date:             June 28, 2019
                                            Plaintiffs,
                    21                                                Time:             10:00 a.m.
                                      vs.
                    22                                                Dept.:            Courtroom 3
                         RITE AID CORPORATION,
                    23
                                            Defendant.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   EAGAN DECL. ISO DEF.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
                                                                                       EVIDENCE AND EXPERT OPINION
  SAN FRANCISCO
                                                                                          Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 209 Filed 05/31/19 Page 2 of 5

                     1                          DECLARATION OF MICHAEL Q. EAGAN, JR.

                     2          I, Michael Q. Eagan, Jr., declare as follows:

                     3          1.      I am an attorney at the law firm of Morgan, Lewis & Bockius LLP, counsel for

                     4   Defendant Rite Aid Corporation (“Rite Aid” or “Defendant”). I am licensed to practice law in all

                     5   courts in the State of California. I submit this declaration in support of DEFENDANT RITE AID

                     6   CORPORATION’S NOTICE OF MOTION AND MOTION TO EXCLUDE AND STRIKE

                     7   UNTIMELY EVIDENCE AND EXPERT OPINION SUBMITTED WITH PLAINTIFFS’

                     8   OPPOSITION TO DEFENDANT’S MOTION TO EXCLUDE PLAINTIFFS’ PROPOSED

                     9   SAMPLING METHODOLOGY (“Motion”) [ECF No. 208].
                    10          2.      Rite Aid served Interrogatories upon the Plaintiff the State of California (“State”)

                    11   on June 27, 2018. Rite Aid’s Interrogatory No. 1 requested: “IDENTIFY in detail, step by step,

                    12   how YOU selected YOUR SAMPLE UNIVERSE and YOUR SAMPLE SETS.” Rite Aid’s

                    13   Interrogatory No. 2 asked the State: “IDENTIFY all PERSONS who were involved with or

                    14   consulted in selecting YOUR SAMPLE UNIVERSE and YOUR SAMPLE SETS.” The State

                    15   served responses and objections thereto on July 27, 2018. See ECF No. 154-7 at F-7, F-9

                    16   (Interrog. Nos. 1, 2). In these responses, the State claimed to lack basic information regarding the

                    17   creation of the Symmetry universe, responding only that “Marco Gonzales of Department of

                    18   Health Care Services (“DHCS”) provided” the State with the Symmetry universe of 10,810

                    19   claims in 2014. Id. at F-7. As for the creation of the Diagnosis-Related and Off-Formulary
                    20   universes, the State’s verified responses say only that it did “not know the full extent of the

                    21   process in finalizing the lists of NDCs,” or why certain drugs were excluded from the State’s

                    22   sampling methodology. Id. at F-8. The State responded that Mr. Gonzales, David Polson of the

                    23   U.S. Attorney’s Office, and an employee of Xerox were involved in creating NDC lists of the

                    24   drugs to be assessed. Id. To date, the State has not served any amended or further supplemental

                    25   response to Interrogatories No. 1 or 2.

                    26          3.      On June 27, 2018, Rite Aid also served document requests upon the State of

                    27   California (“State”) for documents related to the 1,904 Sample and the claims universes. The

                    28   State responded on July 27, 2018 that all documents responsive to Rite Aid’s document requests
MORGAN, LEWIS &
 BOCKIUS LLP                                                                          EAGAN DECL. ISO DEF.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                          1                   EVIDENCE AND EXPERT OPINION
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 209 Filed 05/31/19 Page 3 of 5

                     1   concerning the proposed claims universes and samples would be produced with the Petron

                     2   Report, and has not produced any further documents beyond the non-anonymized claims data

                     3   produced in September 2018. Moreover, in its responses to Rite Aid’s document requests and

                     4   follow up correspondence, the State took the position that documents in the possession, custody

                     5   or control of the California Department of Health Care Services (“DHCS”) are not in the

                     6   possession, custody or control of the State. See ECF No. 159-4 at 8. The State contended that “it

                     7   would be inherently inequitable to burden [the State] to try to obtain these documents from DHCS

                     8   to benefit Rite Aid” as opposed to those documents which “would be useful in carrying out

                     9   BMFEA’s investigations.” See ECF No. 154-9 at 5-6.
                    10          4.      Rite Aid issued a subpoena for relevant documents to DHCS on September 19,

                    11   2018. The subpoena included document requests for “1. ALL DOCUMENTS that [DHCS]

                    12   and/or the STATE considered, reviewed, utilized, referenced, incorporated, calculated, and/or

                    13   generated to formulate and/or create each of the STATE’S SAMPLE SETS,” “2. ALL

                    14   DOCUMENTS that [DHCS] and/or the STATE considered, reviewed, utilized, referenced,

                    15   incorporated, calculated, and/or generated to formulate and/or create the 'Symmetry Sample'

                    16   included within the STATE’S SAMPLE SETS,” and “36. ALL DOCUMENTS RELATING TO,

                    17   comprising, reflecting, and/or relied upon to create the SAMPLE UNIVERSE, including

                    18   DOCUMENTS RELATED to the random number generator, the random seed and the audit trail

                    19   for the SAMPLE UNIVERSE.” See ECF No. 159-6 at 8, 11. DHCS’s legal counsel, Deputy
                    20   Attorney General Grant Lien of the California Department of Justice’s Health, Education, and

                    21   Welfare Section, stated in an email on October 16, 2018 that “DHCS represented that it was not

                    22   involved in the creation of the sample universe and the state’s sample sets other than possibly

                    23   pulling requested documents.” See ECF No. 164-11 at J-10. Mr. Lien stated that Marco

                    24   Gonzales, identified as a DHCS employee involved in the creation of the claims universe from

                    25   which the 1,904 Sample was drawn, is a “contractor” and that DHCS lacked any knowledge of

                    26   his involvement. Id. Mr. Lien informed Rite Aid that the “DHCS will look into the involvement

                    27   of contractor Marco Gonzalez [sic] with the creation of the sample universe and the state’s

                    28   sample sets and provide clarification to Rite Aid.” Id. Neither DHCS nor the State provided
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        EAGAN DECL. ISO DEF.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                         2                  EVIDENCE AND EXPERT OPINION
                                                                                               Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 209 Filed 05/31/19 Page 4 of 5

                     1   further information on Mr. Gonzales until filing his declaration on May 15, 2019.

                     2          5.      On October 18, 2018, Rite Aid served a draft SUBPOENA TO TESTIFY A

                     3   DEPOSITION IN A CIVIL ACTION pursuant to Rule 30(b)(6) upon DHCS. ECF No. 164-11.

                     4   The Subpoena requested to depose individuals on the following topics: “1. The creation,

                     5   generation, discussion AND/OR consultation regarding the STATE’S SAMPLE SETS and

                     6   SAMPLE UNIVERSE,” and “2. The Symmetry Software used to create AND/OR generate, in

                     7   part, the STATE’S SAMPLE SETS.” Id. at K-6. On November 2, 2018, in response to the

                     8   Subpoena, counsel for DHCS informed Rite Aid that the “DHCS plans to designate the following

                     9   individuals as PMQs [persons most qualified]: Mike Wofford will address pharmacy policy, Chris
                    10   Huang will address TARs, Lee Worth will address audits, and William Mays will address claims

                    11   processing as they related to the various topics in the PMQ depo notice.” See ECF No. 164-10 at

                    12   J-4. Counsel for DHCS never identified or designated Marco Gonzales as a potential witness to

                    13   Rite Aid’s deposition subpoena. Id. Counsel for DHCS never identified designated any witness

                    14   to address topics 1 and 2 in Rite Aid’s draft deposition subpoena.

                    15          6.      On January 16, 2019, Mr. Lien informed Rite Aid in email communications that

                    16   the “DHCS did not create the sample universe and the state sample sets,” and reiterated that

                    17   “DHCS represented that it was not involved in the creation of the sample universe.” ECF No.

                    18   204-14 at 5. There were no further representations by counsel for DHCS as to the availability or

                    19   involvement of Marco Gonzales. Based on these repeated representations (or lack thereof) by
                    20   counsel for DHCS, a purported “third party” that Rite Aid did not wish to harass with

                    21   unnecessary discovery, Rite Aid had no reason to believe that Mr. Gonzales’s involvement was

                    22   anything other than ministerial in nature. The late disclosure of the State’s declarations has

                    23   prejudiced Rite Aid from seeking full discovery into the procedure and methodology used by the

                    24   State to arrive at its claims universes and sample sets. Had the State (and by extension, DHCS)

                    25   timely produced to Rite Aid all such information contained in the belated Declarations, it could

                    26   have cross-examined the State’s expert regarding such information, presented such information to

                    27   its own expert, as well as understood a greater potential need for the depositions of such persons

                    28   as Mr. Gonzales, other DHCS officials, and perhaps even Bernice Yew, counsel for the State,
MORGAN, LEWIS &
 BOCKIUS LLP                                                                         EAGAN DECL. ISO DEF.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                          3                  EVIDENCE AND EXPERT OPINION
                                                                                                Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 209 Filed 05/31/19 Page 5 of 5

                     1   herself.

                     2              7.     On May 15, 2019, the State filed PLAINTIFF’S MEMORANDUM OF POINTS

                     3   AND AUTHORITIES IN SUPPORT OF OPPOSITION TO RITE AID CORPORATION’S

                     4   MOTION TO EXCLUDE SAMPLING METHODOLOGY. ECF No. 205. In support of their

                     5   motion, the State attached the declarations of Grant Lien [ECF No. 204-14]; (2) Marilyn Meixner

                     6   [ECF No. 204-5]; (3) Marco Gonzales, Pharm. D. [ECF No. 204-15]; and (4) Bernice L. Louie

                     7   Yew [ECF No. 204-17].

                     8              8.     On May 22, 2019, Rite Aid and the State had a telephonic meet and confer

                     9   conversation regarding the status of certain discovery items. During this conversation, Rite Aid
                    10   asked the State, in light of the Declaration of Marco Gonzales, whether the State intended to offer

                    11   Mr. Gonzales as an expert in this matter. Counsel for the State responded that it did not intend to.

                    12              I declare under penalty of perjury under the laws of the State of California and the United

                    13   States of America that the foregoing is true and correct. Executed this 31st day of May, 2019 at

                    14   San Francisco, California.

                    15                                                               /s/ Michael Q. Eagan, Jr.
                                                                                    Michael Q. Eagan, Jr.
                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            EAGAN DECL. ISO DEF.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             4                  EVIDENCE AND EXPERT OPINION
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
